In an action for a divorce and ancillary relief, the plaintiff appeals (1) from an order of the Supreme Court, Suffolk County (MacKenzie, J.), dated September 30, 2009, which granted those branches of the defendant’s motion which were to impose a sanction against him pursuant to 22 NYCRR 130-1.1 and to direct him to pay a court reporter’s fee, and directed him to pay the total sum of $2,641, and (2) from so much of an order of the same court dated January 11, 2010, as denied his motion pursuant to CPLR 2221 for leave to reargue and renew.
Ordered that the order dated September 30, 2009, is affirmed, without costs or disbursements; and it is further,
Ordered that the appeal from so much of the order dated January 11, 2010, as denied that branch of the motion which was for leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated January 11, 2010, is affirmed insofar as reviewed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting those branches of the defendant’s motion which were to impose a sanction against the plaintiff and to direct him to pay the subject court reporter’s fee (see 22 NYCRR 130-1.1 [a], [c]; Huerter v Astoria Fed. Sav. Bank, 60 AD3d 815, 816 [2009]; Clark v J.R.D. Mgt. Corp., 248 AD2d 581 [1998]).
The plaintiff’s remaining contentions are without merit. Dickerson, J.P., Hall, Austin and Cohen, JJ., concur.